DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 04/26/2022.
Status of Rejections
The rejection of claim(s) 10 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
The previous rejections of claims 5-6 are withdrawn in view of applicant’s amendments.
New grounds of rejection for claims 5-6 are necessitated by applicant’s amendments.
All other previous rejections are maintained.
Claims 1-14 and 21-26 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 12-13 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake et al. (“CO2 gas decomposition to carbon by electro-reduction in molten salts”, Electrochimica Acta, 2013), hereinafter Otake, in view of Yin et al. (“On the development of metallic inert anode for molten CaCl2–CaO System”, Electrochimica Acta, 2011), hereinafter Yin; claims 1 and 4-6 evidenced by Pistorius et al (“Formation of silicon by electro-deoxidation, and implications for titanium metal production”, The Journal of The South African Institute of Mining and Metallurgy, 2006).
Regarding claim 1, Otake teaches a system comprising an electrochemical cell (see e.g. Fig. 1) comprising a crucible (see e.g. Fig. 1, MgO crucible; Page 294, Col. 2, under “Experimental”, lines 3-4) having a molten CaCO3:CaCl2:CaO mixture therein (see e.g. Page 294, connecting paragraph of Col. 1 and Col. 2, Col. 2, lines 2-8, and Col. 2, under “Experimental”, lines 1-4, molten salt comprising CaCl2 with 0.5mol%CaO, with added CO2 forming CaCO3 to an equilibrium solubility, which is evidenced by Pistorius to balance between CaO and CaCO3, depending on the temperature and CO2 pressure; see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3), wherein a cathode and an anode are positioned in the molten CaCO3:CaCl2:CaO mixture (see e.g. Fig. 1, anode and cathode; see e.g. connecting paragraph of Pages 294-296, lines 6-13), and an inlet for feeding carbon dioxide gas into the molten CaCO3:CaCl2:CaO mixture (see e.g. Fig. 1, CO2 enters through the pipe forming the cathode; Page 294, under “Experimental”, lines 6-8); and a furnace having an inert atmosphere therein (see e.g. Fig. 1, the surrounding vessel comprising a heater, i.e. the furnace, is provided with an inert Ar atmosphere; Page 295, connecting paragraph of Col. 1 and Col. 2, lines 1-3 and 25-28), wherein the electrochemical cell is sealed in the furnace having the inert atmosphere (see e.g. Fig. 1, the vessel sealed with a stainless steel cover comprising stoppers for the electrodes; Page 295, Col. 1, lines 9-11).
Otake does not teach the anode comprising an inert anode, instead teaching it comprising a ZrO2 tube provided with carbon powder for electrical conductivity (see e.g. Page 295, Col. 1, lines 1-5 and 14-15). This electrode structure, however, experiences decreased effective surface area over time due to the carbon powder being used up (see e.g. Page 296, Col. 2, last paragraph, lines 4-12).
Yin teaches metallic inert anodes for a molten CaCl-2-CaO system (see e.g. Abstract), which have high stability in the chloride melt (see e.g. Page 3298, Col. 1, under “Thermodynamic analysis”, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon of the anode of Otake to instead comprise the metallic inert anode of Yin in order to increase the stability of the anode in the molten mixture.
Regarding claim 2, Otake in view of Yin teaches the inert anode comprising a metal selected from tungsten, platinum, nickel and molybdenum (see e.g. Yin Page 3298, Col. 1, under “Thermodynamic analysis”, lines 8-17, Pt being one of the most stable noble metals, and Mo, W and Ni being the most stable non-noble metals).
Regarding claim 3, Otake in view of Yin teaches the metal having an oxidized surface (see e.g. Yin Page 3298, Col. 2, lines 1-4).
Regarding claim 4, Otake in view of Yin teaches a composition of the molten CaCO3:CaCl2:CaO mixture comprising less than 0.25 weight% CaO of a total weight of the composition (see e.g. Otake Page 294, Col. 2, under “Experimental”, lines 1-3, 0.5 mol% CaO in a CaO-CaCl2 mixture, which is equal to about 0.25 wt% CaO, based on the molar masses of CaO and CaCl2, the CaO forming an equilibrium with CaCO3 upon addition of CO2 which decreases this amount, as evidenced by Pistorius, see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3).
Regarding claim 12, Otake in view of Yin teaches the crucible being comprised of a ceramic material (see e.g. Otake Fig. 1, MgO crucible; Page 294, Col. 2, under “Experimental”, lines 3-4).
Regarding claim 13, the limitation of the metal being selected from nickel, tungsten, molybdenum, noble metals, platinum, and rhodium is further limiting an optional limitation of claim 12. Otake in view of Yin teaches the crucible being comprised of a ceramic material (see e.g. Otake Fig. 1, MgO crucible; Page 294, Col. 2, under “Experimental”, lines 3-4) and therefore does not require this further limitation for the embodiment of the crucible comprising a metal.
Regarding claim 21, Otake teaches a system comprising an electrochemical cell (see e.g. Fig. 1) comprising a crucible (see e.g. Fig. 1, MgO crucible; Page 294, Col. 2, under “Experimental”, lines 3-4) having a molten CaCO3:CaCl2:CaO mixture therein (see e.g. Page 294, connecting paragraph of Col. 1 and Col. 2, Col. 2, lines 2-8, and Col. 2, under “Experimental”, lines 1-4, molten salt comprising CaCl2 with 0.5mol%CaO, with added CO2 forming CaCO3 to an equilibrium solubility, which is evidenced by Pistorius to balance between CaO and CaCO3, depending on the temperature and CO2 pressure; see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3), wherein a cathode and an anode are positioned in the molten CaCO3:CaCl2:CaO mixture (see e.g. Fig. 1, anode and cathode; see e.g. connecting paragraph of Pages 294-296, lines 6-13), and an inlet for feeding carbon dioxide gas into the molten CaCO3:CaCl2:CaO mixture (see e.g. Fig. 1, CO2 enters through the pipe forming the cathode; Page 294, under “Experimental”, lines 6-8); and a furnace having an inert atmosphere therein (see e.g. Fig. 1, the surrounding vessel comprising a heater, i.e. the furnace, is provided with an inert Ar atmosphere; Page 295, connecting paragraph of Col. 1 and Col. 2, lines 1-3 and 25-28), wherein the electrochemical cell is sealed in the furnace having the inert atmosphere (see e.g. Fig. 1, the vessel sealed with a stainless steel cover comprising stoppers for the electrodes; Page 295, Col. 1, lines 9-11).
Otake does not teach the anode comprising an inert anode, instead teaching it comprising a ZrO2 tube provided with carbon powder for electrical conductivity (see e.g. Page 295, Col. 1, lines 1-5 and 14-15). This electrode structure, however, experiences decreased effective surface area over time due to the carbon powder being used up (see e.g. Page 296, Col. 2, last paragraph, lines 4-12).
Yin teaches metallic inert anodes for a molten CaCl-2-CaO system (see e.g. Abstract), which have high stability in the chloride melt (see e.g. Page 3298, Col. 1, under “Thermodynamic analysis”, lines 8-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon of the anode of Otake to instead comprise the metallic inert anode of Yin in order to increase the stability of the anode in the molten mixture.
The limitation of “wherein CaCO3 is a component of the molten CaCO3:CaCl2:CaO mixture before the feeding of carbon dioxide gas into the molten CaCO3:CaCl2:CaO mixture” is a product-by-process limitation. MPEP § 2113 states that “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. The system of Otake in view of Yin which comprises a molten CaCO3:CaCl2:CaO mixture, as stated above, which is the same structure as that claimed, regardless of how the molten mixture is formed.
Regarding claim 22, Otake in view of Yin teaches the inert anode comprising a metal selected from tungsten, platinum, nickel and molybdenum (see e.g. Yin Page 3298, Col. 1, under “Thermodynamic analysis”, lines 8-17, Pt being one of the most stable noble metals, and Mo, W and Ni being the most stable non-noble metals).
Regarding claim 23, Otake in view of Yin teaches the metal having an oxidized surface (see e.g. Yin Page 3298, Col. 2, lines 1-4).
Regarding claim 24, Otake in view of Yin teaches a composition of the molten CaCO3:CaCl2:CaO mixture comprising less than 0.25 weight% CaO of a total weight of the composition (see e.g. Otake Page 294, Col. 2, under “Experimental”, lines 1-3, 0.5 mol% CaO in a CaO-CaCl2 mixture, which is equal to about 0.25 wt% CaO, based on the molar masses of CaO and CaCl2, the CaO forming an equilibrium with CaCO3 upon addition of CO2 which decreases this amount, as evidenced by Pistorius, see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3).
Claim(s) 5-6 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake in view of Yin, as applied to claims 1 and 21 above, and further in view of Tomkute et al. (“Investigation of High-Temperature CO2 Capture by CaO in CaCl2 Molten Salt”, Energy Fuels, 2013), hereinafter Tomkute.
Regarding claims 5 and 25, Otake in view of Yin teaches all the elements of the systems of claims 1 and 21 as stated above. Otake in view of Yin does not teach the molten CaCO3:CaCl2:CaO mixture comprising greater than 1 weight% up to about 35 weight% CaCO3 of a total weight of the composition, instead teaching an amount of less than 0.25 weight% CaCO3 of a total weight of the composition (see e.g. Otake Page 294, Col. 2, under “Experimental”, lines 1-3, 0.5 mol% CaO in a CaO-CaCl2 mixture, which is equal to about 0.25 wt% CaO, based on the molar masses of CaO and CaCl2, the CaO forming an equilibrium with CaCO3 upon addition of CO2, meaning that the CaCO3 is limited by this CaO amount, as evidenced by Pistorius, see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3).
Tomkute teaches a system for capturing CO2 (see e.g. Abstract), comprising a molten mixture of CaCl-2 and CaO (see e.g. Page 5374, Col. 2, lines 1-2), in which CaCO3 is formed upon introduction of CO2 (see e.g. Page 5373, Equation 1, ), wherein CO2 removal is enhanced with an initial 15 wt% of CaO (see e.g. Page 5378, Col. 2, lines 9-13), which provides a 69% conversion, resulting in 10.35 wt% CaCO3 and 4.65 wt% CaO (see e.g. Page 5376, Col. 2, lines 19-21). Otake similarly teaches the desire for efficient CO2 gas decomposition (see e.g. Otake Page 293, Col. 1, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molten mixture of Otake in view of Yin to initially comprise 15 wt% CaO, resulting in about 10.35 wt% CaCO3 and 4.65 wt% CaO, as taught by Tomkute to enhance CO2 removal.
Regarding claims 6 and 26, Otake in view of Yin teaches all the elements of the system of claim 1 and 21 as stated above. Otake in view of Yin further teaches a composition of the molten CaCO3:CaCl2:CaO mixture comprising less than 0.25 weight% CaO of a total weight of the composition (see e.g. Otake Page 294, Col. 2, under “Experimental”, lines 1-3, 0.5 mol% CaO in a CaO-CaCl2 mixture, which is equal to about 0.25 wt% CaO, based on the molar masses of CaO and CaCl2, the CaO forming an equilibrium with CaCO3 upon addition of CO2 which decreases this amount, as evidenced by Pistorius, see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3), and a balance weight% of CaCl2 to the total weight of the composition (see e.g. Otake Page 294, Col. 2, under “Experimental”, lines 1-3). Otake in view of Yin does not teach the composition comprising greater than 1 weight% up to about 35 weight % CaCO3 of the total weight of the composition, instead teaching an amount of less than 0.25 weight% CaCO3 of a total weight of the composition (see e.g. Otake Page 294, Col. 2, under “Experimental”, lines 1-3, 0.5 mol% CaO in a CaO-CaCl2 mixture, which is equal to about 0.25 wt% CaO, based on the molar masses of CaO and CaCl2, the CaO forming an equilibrium with CaCO3 upon addition of CO2, meaning that the CaCO3 is limited by this CaO amount, as evidenced by Pistorius, see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3). 
Tomkute teaches a system for capturing CO2 (see e.g. Abstract), comprising a molten mixture of CaCl-2 and CaO (see e.g. Page 5374, Col. 2, lines 1-2), in which CaCO3 is formed upon introduction of CO2 (see e.g. Page 5373, Equation 1, ), wherein CO2 removal is enhanced with an initial 15 wt% of CaO (see e.g. Page 5378, Col. 2, lines 9-13), which provides a 69% conversion, resulting in 10.35 wt% CaCO3 and 4.65 wt% CaO (see e.g. Page 5376, Col. 2, lines 19-21). Otake similarly teaches the desire for efficient CO2 gas decomposition (see e.g. Otake Page 293, Col. 1, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molten mixture of Otake in view of Yin to initially comprise 15 wt% CaO, resulting in about 10.35 wt% CaCO3 and 4.65 wt% CaO, as taught by Tomkute to enhance CO2 removal.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake in view of Yin, as applied to claim 1 above, and further in view of Tao et al. (WO 2017/129994), hereinafter Tao.
Regarding claim 7, Otake in view of Yin teaches all the elements of the system of claim 1 as stated above. Otake in view of Yin does not teach the molten mixture further comprising an additive, the additive providing a sulfate ion. Otake does however teach a large amount of oxygen ions being present in the molten mixture (see e.g. Otake Page 294, connecting paragraph of Col. 1 and Col. 2, lines 1-3).
Tao teaches an electrochemical cell which may comprise a molten salt electrolyte (see e.g. Page 1, lines 3-6), wherein when the salt comprises a molten halide such as CaCl2, sulphates may be added to increase the oxygen anion conductivity of the electrolyte (see e.g. Page 33, lines 13-15 and 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molten mixture of Otake in view of Yin to further comprise a sulfate additive as taught by Tao in order to increase the oxygen anion conductivity of the electrolyte.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake in view of Yin, as applied to claim 1 above, and further in view of Rosenkilde (WO 2007/046713) and Fray (“Emerging molten salt technologies for metals production”, JOM, 2001).
Regarding claim 8, Otake in view of Yin teaches all the elements of the system of claim 1 as stated above. Otake in view of Yin further teaches the inert anode being positions a distance from the cathode (see e.g. Otake Fig. 1). Otake in view of Yin does not explicitly teach the distance being a minimum distance between the inert anode and the cathode to prevent contact between gas released at the inert anode and the cathode.
Rosenkilde teaches a method and apparatus for electrolytic production of carbon from a source such as gaseous CO2 in an alkali earth or alkali halogenide mixture (see e.g. Abstract), in which oxygen gas from the anode is separated from the cathode, for instance by a wall, in order to prevent burning of the carbon at the cathode (see e.g. Page 6, lines 3-5).
Fray relates to molten salt electrolysis (see e.g. Abstract), and teaches that the anode-to-cathode distance is preferably reduced in order to decrease overall cell voltage, while providing separation of the electrolytic products of the cell so they do not recombine, such as by using rotating electrodes (see e.g. Page 29, Col. 3, under “Novel Cell Designs”, lines 23-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance between the cathode and the anode to be minimized as taught by Fray to reduce overall voltage in the cell, but separate enough to prevent oxygen gas from the anode from contacting the cathode and burning the carbon present on the cathode as taught by Rosenkilde. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake in view of Yin, as applied to claim 1 above, and further in view of Dryfe et al. (U.S. 2016/0115601), hereinafter Dryfe.
Regarding claim 9, Otake in view of Yin teaches all the elements of the invention of claim 1 as stated above. Otake in view of Yin does not teach a spacer between the inert anode and the cathode. 
Dryfe teaches a process and apparatus for production of graphene and/or graphite by electrochemical reduction of carbon dioxide (see e.g. Abstract), comprising a cell including a negative electrode, i.e. cathode, a positive electrode, i.e. anode, and an electrolyte (see e.g. Paragraphs 0028-0031) which may comprise a molten salt mixture such as CaO-CaCl2 (see e.g. Paragraph 0088, lines 10-12), wherein a membrane is provided surrounding the negative electrode in order to retain any graphene or graphitic structures which break away from the electrode surface during the reaction (see e.g. Paragraph 0073, lines 2-6). A membrane may also be placed around the positive electrode to prevent any undesired reactions in the electrolyte or at the electrode (see e.g. Paragraph 0079, lines 4-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Otake in view of Yin to include a spacer formed between the inert anode and cathode, particularly in the form of a membrane surrounding either electrode as taught by Dryfe as a means of retaining carbon materials which may break away from the cathode or preventing undesired reactions occurring in the electrolyte or at the electrodes.
Regarding claim 10, Otake in view of Yin and Dryfe teaches the spacer being a membrane (see e.g. Dryfe Paragraph 0073, lines 2-4, and Paragraph 0079, lines 4-5).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake in view of Yin, as applied to claim 1 above, and further in view of Dimitrov et al. (“A feasibility study of scaling-up the electrolytic production of carbon nanotubes in molten salts”, Electrochimica Acta, 2002), hereinafter Dimitrov.
Regarding claim 11, Otake in view of Yin teaches all the elements of the invention of claim 1 as stated above. Otake in view of Yin does not teach a surface area of the inert anode being at least five-fold larger than a surface area of the cathode. 
Dimitrov teaches a method and apparatus for electrolytic production of carbon nanotubes in molten salts (see e.g. Abstract), in which an anode surface area is over 60 times larger than a cathode surface area (see e.g. Page 93, Col. 1, under “Experimental”, lines 22-25). This high anode-to-cathode surface area allows for a relatively constant cathode potential, and hence current density, even as the cathode surface area changes with time, preventing undesirable alteration of the electrode reaction (see e.g. Page 92, connecting paragraph of Col. 1 and Col. 2, lines 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Otake in view of Yin to have the anode surface area be much larger than the cathode surface area, such as by more than 60-fold, as taught by Dimitrov to maintain a relatively constant cathode potential and current density, preventing undesirable alteration of the cathode reaction.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake in view of Yin, as applied to claim 1 above, and further in view of Rosenkilde and Sibert et al. (“Electrolytic Reduction of Titanium Monoxide”, J. Electrochem. Soc., 1955), hereinafter Sibert.
Regarding claim 14, Otake in view of Yin teaches all the elements of the system of claim 1 as stated above. Otake in view of Yin does not teach the inert atmosphere being under a vacuum. Otake does however teach oxygen gas being preferably generated at the anode (see e.g. Otake Page 294, Col. 1, lines 24-28, and Equation 7). 
Rosenkilde relates to a method and apparatus for electrolytic production of carbon from a source such as gaseous CO2 in an alkali earth or alkali halogenide mixture (see e.g. Abstract), and teaches that oxygen generated at the anode can burn the carbon from the cathode (see e.g. Page 6, lines 3-5).
Sibert teaches an electrolytic method and apparatus comprising a molten alkaline earth halide, particularly CaCl2, under an inert atmosphere (see e.g. Abstract and Page 252, Col. 1, lines 24-27). The electrolytic reactions are run under high vacuum to enable removal of by-product gases as rapidly as formed (see e.g. Page 255, Col. 1, lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Otake in view of Yin to be provided under vacuum as taught by Sibert to enable removal of the produced gases, such as oxygen, as quickly as they are formed, preventing them from burning carbon deposited at the cathode as warned against by Rosenkilde.
Response to Arguments
Applicant’s arguments, see page 12, filed 04/26/2022, with respect to the rejection(s) of claim(s) 5 and 6 under 35 USC 103 over Otake in view of Yin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Otake, Yin and Tomkute.
On pages 7-8, Applicant argues Otake does not teach the claimed CaCO3:CaCl2:CaO mixture because CaCO3 is not included in the molten mixture before the addition of CO2. This is not considered persuasive. The presence of the CaCO3 in the molten mixture before addition of CO2 is related to the method of formation of the system. MPEP § 2112 states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. The addition of CO2 to the CaCl2:CaO mixture of Otake results in a CaCO3:CaCl2:CaO molten mixture (see e.g. Otake Page 294, connecting paragraph of Col. 1 and Col. 2, Col. 2, lines 2-8, and Col. 2, under “Experimental”, lines 1-4, molten salt comprising CaCl2 with 0.5mol%CaO, with added CO2 forming CaCO3 to an equilibrium solubility, which is evidenced by Pistorius to balance between CaO and CaCO3, depending on the temperature and CO2 pressure; see e.g. Pistorius Fig. 3 and Page 32, connecting paragraph of Col. 1 and Col. 2, lines 2-5, Equation 3), which is equivalent to the claimed molten CaCO3:CaCl2:CaO mixture, regardless of how this mixture is formed.
On pages 8-9, Applicant argues that the modification of Otake with Yin would change the principle of operation of Otake which utilizes ZrO2 solid electrolyte. This is not considered persuasive. Though Otake refers to the entire assembly comprising the ZrO2 solid electrolyte as the anode (see e.g. Otake Page 295, Col. 1, lines 1-5 and 14-15), the carbon powder is the anodic conductive point at which reaction occurs, while the ZrO2 tube acts as an electrolyte transferring oxygen ions (see e.g. Otake Page 295, Equation 14, oxygen ions entering the ZrO2 tube react with carbon inside the tube). Carbon is also the only non-inert part of the assembly, being consumed during the operation and resulting in decreased surface area (see e.g. Otake Page 296, Col. 2, last paragraph, lines 4-12), as stated in the rejection. Furthermore, Yin teaches the inert anodes particularly being an improvement upon carbon anodes (see e.g. Yin Page 3296, Col. 1, lines 12-19). The inert anodes of Yin can therefore serve as replacement for the anodic carbon without changing the operation of Otake with a ZrO2 tube.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795